UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                 No. 19-CR-807 (LAP)

RAMI DEWIDAR,                                    ORDER

                     Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court issued an order on May 20, 2021 regarding the

sentencing hearing for Defendant Rami Dewidar scheduled on May

26, 2021.    (See dkt. no. 103.)   One correction to that order is

necessary:    The sentencing hearing will begin at 9:00 a.m., not

10:00 a.m.    The remaining information in the Court’s prior order

(see dkt. no. 103) remains unchanged.

SO ORDERED.

Dated:       May 21, 2021
             New York, New York


                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                   1
